Citation Nr: 1815096	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from May 1971 to February 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the Board sitting in Houston; a transcript of that hearing is of record.  The Board issued previous remands in July 2014, December 2016, and October 2017.


FINDING OF FACT

The Veteran does not have a left knee disorder.


CONCLUSION OF LAW

Left knee disorder was not incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a left knee disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service treatment records are negative for treatment of left knee condition.  The Veteran testified at the October 2013 hearing that he had a left knee injury while stationed in Thailand and fluid was removed from his left knee; this is not reflected in the service treatment records.  At a December 1977 separation examination, the Veteran's lower extremities were evaluated as normal, with a notation that cramps in the Veteran's legs were treated in service.  In a December 1977 Report of Medical History, the Veteran reported past or current cramps in legs but no swollen or painful joints; the Report also noted fluid removal from the right knee but did not mention fluid removal from the left knee.  

Following service, an August 1981 Report of Medical History from the Reserves did note a current or prior history of "Swollen or painful joints" (but not "'Trick' or locked knee") without indicating which joints were affected.  In addition, July 1983 and May 1994 examinations found the lower extremities to be normal, and a May 1994 Report of Medical History reported no current or prior "Swollen or painful joints," "Arthritis, Rheumatism, of Bursitis," or "'Trick' or locked knee."  

The Veteran filed a service connection claim for "bil[ateral] knee condition" in November 2006.  An August 2014 VA examination indicated that the Veteran had degenerative joint disease (DJD) of the left knee.  A February 2015 VA medical center (VAMC) treatment plan also noted DJD of the left knee.  In contrast, a March 2017 VA examination found only the right knee to be affected by osteoarthritis and classified the left knee as "normal" with a "stable joint."  In a December 2017 addendum opinion, the VA examiner again stated that the left knee does not meet the criteria for osteoarthritis - or any other diagnosis or pathology - and noted that there were no objective radiographic reports of degenerative joint disease.  Both the March 2017 VA examination and the December 2017 addendum opinion cited a September 2014 VAMC radiology report.  This report was requested for "persistent left knee pain" but found "no radiographic abnormality" and "no radiographic evidence of acute fracture or dislocation."  The December 2017 addendum reported that the radiograph is the "most accessible tool" for evaluating osteoarthritis of a joint.

Considering this evidence, the Board gives greater weight to the March 2017 VA examination and December 2017 addendum opinion because they cite to radiographic evidence.  The August 2014 VA examination indicated that imaging studies of the knee had been performed and showed degenerative or traumatic arthritis of the left knee, but the imaging study referenced was not included with the VA examination.  One month later, the September 2014 radiology report found no abnormalities.  Similarly, the February 2015 VAMC treatment plan that noted  DJD of the left knee did not cite to any radiology reports to support the diagnosis of DJD.  For these reasons, the Board gives greater weight to the 2017 VA examination and addendum opinion and finds that there is no current left knee disability.  

The Board notes that the Veteran testified at the October 2013 hearing regarding "problems" with his knees since service, which accordingly includes "problems" during the claims period.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of knee issues, but his lay statements are outweighed by the objective medical evidence addressed above, which document a normal knee.  Moreover, determining the causation of knee "problems" is outside the competence of the Veteran. Determining whether a knee disability is present requires inquiry into anatomical relationships. Such processes are not readily observable and the Veteran in this case does not have experience, training, or skills needed to diagnose a knee disability.  Thus, to the extent the Veteran diagnosed a current disability, the Board finds he lacks the appropriate expertise to make such a determination. 

Additionally, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The weight of the evidence is therefore against a finding of a current knee disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 


ORDER

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


